Citation Nr: 1626731	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  16-12 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating prior to December 9, 2015 for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Ken Davis, Agent


WITNESS AT HEARING ON APPEAL

Veteran and his daughters


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from December 1942 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that granted a noncompensable rating for bilateral hearing loss.

A hearing was held in May 2016 before the undersigned Veterans Law Judge (VLJ), sitting in Muskogee, Oklahoma.  A transcript of the hearing testimony is in the electronic claims file.

The Board observes that on November 25, 2015, the RO implemented the Board's November 2015 grant of service connection for bilateral hearing loss.  The RO granted a noncompensable rating and mailed a copy of the rating decision to the Veteran on November 27, 2015.  On December 9, 2015, VA received correspondence from the Veteran indicating he sought a higher rating for his bilateral hearing loss.  While the form states he was seeking an increased rating, the Board finds that the Veteran was disagreeing with the assigned noncompensable rating.  Consequently, the Board finds the December 9, 2015 correspondence is adequate to serve as a notice of disagreement with the November 25, 2015 rating decision.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

Prior to December 9, 2015, the Veteran had level "II" hearing loss in the right ear and level "IV" hearing loss in the left ear, with no exceptional patterns of hearing loss in the either ear.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable disability rating for bilateral hearing loss prior to December 9, 2015, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The Veteran's claim of entitlement to an increased evaluation for bilateral hearing loss stems from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board finds that all necessary development has been accomplished; therefore appellate review may proceed without prejudice to the Veteran.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  He was afforded compensation and pension examinations in July 2013 and May 2014.  As discussed below, the July 2013 VA examiner found the Veteran's test scores are unreliable; therefore, the Board finds the examination report is inadequate for rating purposes.  The May 2014 VA examination report is adequate for rating purposes because the examiner reviewed the claims file and examined the Veteran.  The examiner also indicted that the test results are valid for rating purposes.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by puretone threshold averages within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Puretone threshold averages are derived by dividing the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by four.  Id.

The puretone threshold averages and the Maryland CNC test scores are given a numeric designation, which is then used to determine the current level of disability based upon a pre- designated schedule.  See Tables VI and VII in 38 C.F.R. § 4.85.  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

For exceptional hearing impairment, 38 C.F.R. § 4.86 states that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

In some cases, when an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties or inconsistent speech discrimination scores, Table VIA will be used, applying only the puretone averages to determine the current level of severity.  38 C.F.R. § 4.85(c).

The Veteran had testing of his hearing acuity in May 2014 at a VA facility.  He reported difficulty understanding speech, especially with background noise.  Testing showed as follows:


500
1000
2000
3000
4000
Right
35
40
55
65
74
Left
40
40
60
65
80

The Veteran's pure tone threshold average was 59 for the right ear and 61 for the left ear.  Speech recognition was 92 percent in the right ear and 76 percent in the left ear.  Neither ear exhibited exceptional patterns of hearing loss.  Thus, under Table VI, his right ear hearing loss corresponds to a numeric designation of "II".  38 C.F.R. § 4.85.  His left ear hearing loss corresponds to a numeric designation of "IV".  Id.  The combined numeric designations result in a noncompensable disability rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

As discussed above, the July 2013 examination report is inadequate for rating purposes since the examiner found the Veteran's test scores unreliable.  The examiner noted that the Veteran was advanced in age and could not comprehend instructions for pure tone audiometry or speech audiometry even with multiple directions, both verbal and written.  The examiner found the Veteran's comprehension could be hindered due to untreated hearing loss and/or cognitive issues.

The Board acknowledges the argument made on the Veteran's behalf during his May 2016 travel Board hearing.  At that time, his representative and daughter indicated that he did not have cognitive issues and simply could not hear the July 2013 examiner's instructions.  However, as noted in the examination report, the Veteran was provided verbal and written instructions but was unable to follow them.  The Veteran's representative also argued that because the examiner who tested the Veteran in July 2013 is the same examiner that tested him in February 2016, and since the examiner documented similar readings and did not note possible cognitive problems or unreliable results in February 2016, that the July 2013 report should be deemed adequate for rating purposes.  However, the Veteran was able to hear and perform testing in May 2014.  At that time, his speech recognition scores were 92 percent in the right ear and 76 percent in the left ear, far greater than the scores documented in July 2013.  Since the Veteran was able to interact and complete testing in May 2014, the Board finds it likely that the May 2014 VA examination findings are more representative of the Veteran's bilateral hearing loss disability picture prior to December 9, 2015.

The Board is aware of the Veteran's complaints regarding the severity of his bilateral hearing loss, including his reports of trouble hearing with background noise.  The Board finds this evidence credible.  As a general matter, lay statements are considered to be competent evidence when describing what is observed or experienced concerning an injury or illness.  See Layno, 6 Vet. App. 465.  However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometric results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometric results.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant referral for consideration of an assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The Board recognizes that specific complaints of how hearing loss affects daily activities are not addressed in the rating schedule.  However, the Board finds that the Veteran's complaints, as summarized above, are not particularly unusual with hearing disabilities.  The Veteran is not employed and has not been hospitalized for hearing loss.  The Board concludes that referral for an extraschedular rating is not warranted.

In sum, evidence is against the Veteran's claim for a compensable rating for bilateral hearing loss prior to December 9, 2015.  Hart, 21 Vet. App. at 509.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b).


ORDER

Entitlement to a compensable rating prior to December 9, 2015 for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


